Citation Nr: 0414605	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  01-00103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis with 
uveitis.


REPRESENTATION

Appellant represented by:	Kathleen S. Pirri, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from August 1959 to August 
1962.

This case came to the Board of Veterans' Appeals (Board) from 
a February 2000 RO decision that denied service connection 
for sarcoidosis with uveitis.  The Board remanded the case in 
September 2001.  In November 2002, the Board denied the 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2003 joint motion, the parties (the veteran and the 
VA Secretary) asked the Court to vacate and remand the Board 
decision; a June 2003 Court order granted the joint motion.  
In May 2004, the veteran's representative submitted 
additional written argument to the Board.  

The purpose of the joint motion and Court order is for the 
Board to further address compliance with provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA duty to notify the veteran of the evidence and information 
necessary to substantiate her claim, including what portion 
she is to provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
previously remanded the case to the RO to provide VCAA notice 
to the veteran, and the RO then gave such notice, yet the 
joint motion and Court order, which the Board is bound to 
follow, require additional notice.  Such notice should be 
provided by the RO.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran written 
notice under the VCAA concerning the 
evidence and information necessary to 
substantiate her claim, including notice 
of what portion she is to provide and what 
portion the VA is to provide.   

2.  After assuring compliance with the 
notice and duty to assist requirements of 
the VCAA, the RO should review the claim 
for service connection for sarcoidosis 
with uveitis.  If the claim is denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


